COOK, Judge
(concurring in the result):
I concur that character for lawfulness is a “pertinent trait” within the meaning of. Mil. R.Evid. 404(a)(1). See United States v. Angelini, 678 F.2d 380 (1st Cir.1982); United States v. Hewitt, 634 F.2d 277 (5th Cir. 1981). In addition, in view of the defense theory that appellant was acting legitimately in his role as a noncommissioned officer, I am persuaded that appellant’s military character was “in issue” and “pertinent.” However, I agree with Chief Judge EVERETT that decisions of Federal courts construing the Federal Rules of Evidence are highly instructive to, but not binding on, military courts construing the Military Rules of Evidence.